Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 22-37 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 18, it is unclear how the aligner “produces a bite force”. For examination purposes, the limitation is being interpreted as a bite force on the alinger, such that when the device is being used, the user bites on the aligner to produce a bite force, however, the applicant should amend the claims to clarify. 
With respect to claim 22, it is unclear if the claimed occlusal surface feature is part of the claimed second arrangement of cusps or an additional element. It is noted that the applicant has claimed the second arrangement of cusps does not align with the first arrangement of cusps so as to produce the bite force and further in claim 22, the applicant claims the occlusal surface feature produces the bite force. For examination purposes, the claimed occlusal surface feature is being interpreted as part of the second arrangement of cusps however, the applicant should amend the claims to clarify. The same issue applies to the same limitation of claim 40.  
With respect to claim 32, the applicant claims “intercuspation of the patient’s teeth when wearing the dental alinger device produces a bite force”, however, it is unclear how a bite force can be produced with just aligning the teeth. For examination purposes, the limitation is being interpreted as a bite force is provided by the user applying a biting force to the teeth, however, the applicant should amend the claim to clarify.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20, 22-23, 25, 28-32, are 39-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heine (2015/0079531).
Heine discloses a dental alinger device to be worn on a patient’s teeth over a first dental arch, the device comprising a shell body having a lingual side, an occlusal side, and a buccal side, wherein the shell body comprises an inner tooth-receiving region to fit over the patient’s teeth and resiliently apply a force to move one or more of the patient’s teeth to a predetermined configuration in accordance with a stage of a treatment plan when the shell body is worn on the patient’s teeth (see figs. 8, 12-18, pars. 16 “has cavities to accommodate teeth, by means of which the tension forces necessary for tooth movements can act on the teeth”, 22, 25, 33, 37, see claim 1), the shell body further comprising an occlusal inner surface contour in the inner tooth receiving region, the occlusal inner surface contour having a first arrangement of cusps configured to conform to an occlusal surface of the patient’s teeth and an occlusal outer surface contour that is opposite the occlusal inner surface contour, the occlusal outer surface contour forming a second arrangement of cusps, wherein the second arrangement of cusps of the occlusal outer surface contour does not align with the first arrangement of cusps, so that the dental alinger device produces a bite force in a complimentary direction as the resiliently applied force to move the one or more of the patient’s teeth to the predetermined configuration (pars. 28, 92-94, 96-99, see figs. 8, 12-19, such that the cusp surfaces are offset from the inner and outer surface so that they do not align with each other, the aligner can produce a biting force on the second arrangement of cusps, such that the force is in a complimentary direction, i.e. intrusive or vertically. This force is complimentary to the other forces since it is designed to compliment the overall movement of the teeth to achieve the desired arrangements of teeth).
With respect to claim 19, Heine further teaches wherein the one or more regions of the occlusal outer surface contour is offset in an occlusal plane relative to the occlusal inner surface contour (see figs. 8, 12-19).
With respect to claim 20, Heine further teaches wherein the occlusal inner surface contour and the occlusal outer surface contour have the same number and sequence order of cusps, but a spacing between one or more adjacent cusps are different between the occlusal inner surface contour and the occlusal outer surface contour (see figs. 8, 12-19, such that the cusps follow the same contour with respect to the inner and outer surfaces, however, a protrusion is provided in some portions which provides a different spacing between a cusp and an adjacent cusps, such that the adjacent cusp is provided with the protrusion).
With respect to claim 22, Heine further teaches wherein an occlusal surface feature 10/11/40 protrudes from the occlusal outer surface contour in a direction away form the inner tooth receiving region, wherein the occlusal surface features is positioned to apply the bite force (pars. 92, 96-99).
 With respect to claim 23, Heine further teaches wherein a thickness between the occlusal outer surface and the occlusal inner surface varies across the occlusal side of the shell body transverse to the occlusal inner and outer surface contours (see figs. 16-16 such that the cavity with the material has an increased thickness).
With respect to claim 25, Heine teaches the bite force is oriented to urge the one or more of the patient’s teeth along a vector with a vector component in a plane orthogonal to a second tooth’s coronoapical axis (such that that tooth is moved in an intrusion direction, i.e. into the bone and a mesial plane would include this vector 

With respect to claim 28, wherein an occlusal surface on the opposite dental arch is a dental appliance configured to be worn on teeth of the opposite dental arch (see fig. 1, claims 1 and 7).
With respect to claim 29, wherein the shell body of the dental alinger device is configured to contact a second shell aligner of a second dental alinger on an occlusal surface of the one or more of the patient’s teeth on the opposite dental arch (see fig. 1, claims 1 and 7).
With respect to claim 30, wherein the bite force increases contact between cusps of the patient’s upper and lower jaw (see figs. 1, 13-19, such that when a bite force is not provided the jaw are not in contact with each other, i.e. the jaw is open and no contact is provided, therefore, the bite force increase contact).
With respect to claim 31, wherein the bite force modifies condylar loading of a temporomandibular joint (see abstract, pars. 22, 37, 88).
Heine discloses with respect to claim 32, a dental alinger device to be worn on a patient’s teeth, the device comprising a shell body having a lingual side, an occlusal side, and a buccal side, wherein the shell body comprises an inner tooth-receiving region to fit over the patient’s teeth and resiliently apply a force to move one or more of the patient’s teeth to a predetermined configuration in accordance with a stage of a treatment plan when the shell body is worn on the patient’s teeth (see figs. 8, 12-18, pars. 16 “has cavities to accommodate teeth, by means of which the tension forces 
With respect to claim 33, Heine teaches the bite force is oriented to urge the one or more of the patient’s teeth along a vector with a vector component in a plane orthogonal to a second tooth’s coronoapical axis (such that that tooth is moved in an intrusion direction, i.e. into the bone and a mesial plane would include this vector 
With respect to claim 39, wherein one or more regions of the occlusal outer surface contour is laterally offset in an occlusal plane relative to the occlusal inner surface contour (see figs. 13-18).
With respect to claim 40, Heine further teaches wherein an occlusal surface feature 10/11/40 protrudes from the occlusal outer surface contour in a direction away from the inner tooth receiving region, wherein the occlusal surface features is positioned to apply the bite force (pars. 92, 96-99).
With respect to claim 41, wherein the bite force increases contact between cusps of the patient’s upper and lower jaw (see figs. 1, 13-19, such that when a bite force is not provided the jaw are not in contact with each other, i.e. the jaw is open and no contact is provided, therefore, the bite force increase contact).
With respect to claim 42, wherein the bite force modifies condylar loading of a temporomandibular joint (see abstract, pars. 22, 37, 88).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26-27 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heine (2015/0079531).
Heine teaches the invention as substantially claimed and discussed above, however, with respect to claim 24, does not specifically teach the thickness of the occlusal surface varies by greater than 50% across the occlusal side of the shell body transvers to the occlusal inner and outer surface contours, however, does teach what appears to be the thickness varying to be greater than 50% (see figs. 13-18) It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the thickness of the occlusal surface to vary by greater than 50% in order to provide the desired bite orientation, such that the varied thickness changes the bite to achieve the desired joint correction.  
With respect to claims 26-27 and 34-35, Heine teaches the dental alinger is designed to intercuspate with an occlusal surface of the patient’s teeth of the opposite jaw in order to achieve the desired joint related corrections and tooth movements (see abstract, while Heine does not specifically teach the aligner is designed for maximum intercuspate and over more than 90% of the occlusal surface, it is noted that a proper intercuspation is wanted in order to achieve the desired joint correction and that a maximum intercuspation is wanted (see fig. 19) which appears to be over 90% (pars. 6, 16, 17, 22-23). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Heine to design the alinger to provide maximum intercuspate, more than 90% in order to achieve the desired correction joint orientation and provide a device that is comfortable for the user to wear, such that if intercuspation is not provided the users bite would be off and not comfortable of the user to wear. Such that is it noted that correction joint orientation is achieved in proper intercuspation, i.e. maximum intercuspation is achieved. 
With respect to claim 36, Heine further teaches wherein the occlusal surface of the patient’s opposite jaw is a dental appliance configured to be worn on teeth of the patient’s teeth of the opposite jaw (see fig. 1, claims 1 and 7).
With respect to claim 37, Heine further teaches wherein the occlusal surface of the patient’s teeth on the opposite jaw comprises teeth of the patient’s teeth of the opposite jaw (see figs. 13-18, claim 1).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/29/2022